

EXECUTION COPY       

 
FIRST AMENDMENT
 
FIRST AMENDMENT, dated as of October 31, 2007 (this “First Amendment”), to the
Master Repurchase Agreement, dated as of July 20, 2007 (together with Annex I
thereto, as both are amended, restated, supplemented or otherwise modified prior
to the date hereof, the “Existing Repurchase Agreement”; as amended hereby and
as further amended, restated, supplemented or otherwise modified and in effect
from time to time, the “Repurchase Agreement”), by and among ANTHRACITE CAPITAL
BOFA FUNDING LLC, as seller (the “Seller”), BANK OF AMERICA, N.A. (“BANA”), BANC
OF AMERICA MORTGAGE CAPITAL CORPORATION (“BAMCC”) (BANA AND BAMCC, individually
and/or collectively, as the context may require, each a “Buyer” and
collectively, the “Buyers”), and BANK OF AMERICA N.A. as agent for the Buyers
(in such capacity, the “Buyer Agent”).  Capitalized terms used but not otherwise
defined herein shall have the meanings given to them in the Repurchase
Agreement.
 
RECITALS
 
WHEREAS, the Seller has requested, and the Buyers and the Buyer Agent have
agreed, subject to the terms and conditions hereof, to amend the Existing
Repurchase Agreement;
 
NOW THEREFORE, the Seller and the Buyer hereby agree, in consideration of the
premises and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, that the Existing Repurchase
Agreement is hereby amended as follows:
 
SECTION 1.  Amendments.  The Existing Repurchase Agreement is hereby amended by:
 
(a)  deleting the last sentence in the definition of “Business Day” in its
entirety and substituting the following in lieu thereof:
 
“When used with respect to LIBOR or a Reset Date, a “Business Day” shall mean a
day on which banks in London, England are closed for interbank or foreign
exchange transactions.”
 
(b)  inserting the following new subsection (ii) in the definition of
“Eligibility Criteria” and renumbering subsequent subsections accordingly:
 
“(ii)  in the case of all Eligible Loans and Eligible Securities, in the event
the aggregate Purchase Price with respect to Purchased Assets is at any time
greater than $200,000,000, the portion of the aggregate Purchase Price in excess
of $200,000,000 with respect to Purchased Assets that are Non-BOA Originated
Assets shall not exceed $25,000,000;”
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(c)  deleting the definition of “Facility Amount” in its entirety and
substituting the following in lieu thereof:
 
““Facility Amount” shall mean $275,000,000.”
 
(d)  deleting the definition of “LIBOR” in its entirety and substituting the
following in lieu thereof:
 
““LIBOR” shall mean the rate per annum calculated as set forth below:
 
(i)   with respect to each day, unless otherwise requested in accordance with
paragraph (ii) below, LIBOR will be the rate per annum for deposits in Dollars
for a one month period which appears on Reuters LIBOR01 Page (or any successor
page) as of 11:00 a.m., London time, reset daily;
 
(ii)  upon written request to the Buyer Agent not less than two (2) Business
Days prior to a Reset Date, Seller may request that the Buyer Agent determine
LIBOR based upon the rate for deposits in Dollars for a one-month, two-month, or
three-month period which appears on Reuters LIBOR01 Page (or any successor page)
as of 11:00 a.m., London time, on such date; provided, however, that not more
than five (5) LIBOR Transactions shall be subject to LIBOR rates for a
one-month, two-month or three-month period at any time and that the aggregate
Purchase Price of all Purchased Assets subject to each such LIBOR Transaction is
not less than $5,000,000; or
 
(iii)  on any applicable date on which no such rate appears on Reuters LIBOR01
Page (or any successor page) as described above, LIBOR will be determined on the
basis of the rate per annum at which deposits in Dollars are offered by the
Buyer Agent’s London Branch at approximately 11:00 a.m., London time, on such
date to prime banks in the London interbank market for a one-day, one month, two
month or three month period, as applicable.
 
All percentages resulting from any calculations or determinations referred to in
this definition will be rounded upwards, if necessary, to the nearest multiple
of 1/100th of 1% and all Dollar amounts used in or resulting from such
calculations will be rounded to the nearest cent (with one half cent or more
being rounded upward).”
 
(e)  deleting the definition of “Reset Date” in its entirety and substituting
the following in lieu thereof:
 
““Reset Date” (a) if LIBOR is based on the rate for deposits in Dollars for a
one-month period or if LIBOR is reset daily, the fifteenth (15th) calendar day
of each month, (b) if LIBOR is based on the rate for deposits in Dollars for a
two-month period, the fifteenth (15th) calendar day of each second month, (c) if
LIBOR is based on the rate for deposits in Dollars for a three-month period, the
fifteenth (15th) calendar day of each third month, or, in each case, the next
succeeding Business Day, if such calendar day shall not be a Business Day.”
 
 
 
-2-

--------------------------------------------------------------------------------

 
 
 
(f)   inserting the following new definition of “Non-BOA Originated Assets” in
Section 2 of Annex I in proper alphabetical order:
 
““Non-BOA Originated Assets” shall mean:
 
(i) in the case of all Eligible Loans, a loan or note where the original lender
for such loan or note is not a Buyer nor an affiliate of a Buyer; and
 
(ii) in the case of all Eligible Securities, a security where the original
issuer for such security is not a Buyer nor an affiliate of a Buyer.”
 
(g)  deleting the introductory paragraph of Section 3.2.5 in its entirety and
substituting the following in lieu thereof:
 
“3.2.5   any additional terms or conditions not inconsistent with the
Agreement.  With respect to any Transaction, the Pricing Rate shall be
determined initially on the Purchase Date applicable to such Transaction, and
shall be reset daily or on each Reset Date for the related Pricing Rate Period,
as applicable.  The Buyer Agent shall determine in accordance with the terms of
this Agreement the Pricing Rate daily or on each Reset Date for the related
Pricing Rate Period, as applicable, and notify Seller and Custodian of such
rate(s) on each Reset Date (as selected by Seller).  For purposes of this
Section 3.2, the “Transaction Conditions Precedent” shall be deemed to have been
satisfied with respect to any proposed Transaction if.”
 
SECTION 2.  Conditions Precedent.  This First Amendment shall become effective
on the date (the “First Amendment Effective Date”) on which the following
conditions precedent shall have been satisfied:
 
(a)  the Buyer Agent shall have received this First Amendment, executed and
delivered by a duly authorized officer of the Seller, the Buyers and the Buyer
Agent; and
 
(b)  each of the representations and warranties made and restated by the Seller
pursuant to Section 3 of this First Amendment shall be true and complete in all
material respects as though made on such date (except for any such
representation or warranty that by its terms refers to a specific date other
than the date first above written, in which case it shall be true and correct in
all material respects as of such other date).
 
SECTION 3.  Representations and Warranties. On and as of the date first above
written, the Seller hereby represents and warrants to the Buyers and the Buyer
Agent that (a) it is in compliance with all the terms and provisions set forth
in the Transaction Documents on its part to be observed or performed, (b) no
Default or Event of Default has occurred and is continuing, and (c) the
representations and warranties contained in Section 10 of the Repurchase
Agreement are true and correct in all material respects as though made on such
date (except for any such representation or warranty that by its terms refers to
a specific date other than the date first above written, in which case it shall
be true and correct in all material respects as of such other date).
 
 
 
-3-

--------------------------------------------------------------------------------

 
 
 
SECTION 4.  Limited Effect. Except as expressly amended and modified by this
First Amendment, the Existing Repurchase Agreement shall continue to be, and
shall remain, in full force and effect in accordance with its terms; provided,
however, that upon the First Amendment Effective Date, all references therein
and herein to the “Transaction Documents” shall be deemed to include, in any
event, this First Amendment.  Each reference to the Repurchase Agreement in any
of the Transaction Documents shall be deemed to be a reference to the Repurchase
Agreement as amended hereby.
 
SECTION 5.  Counterparts.  This First Amendment may be executed by each of the
parties hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.  Delivery of an executed counterpart of a signature page to this
First Amendment in Portable Document Format (PDF) or by facsimile transmission
shall be effective as delivery of a manually executed original counterpart
thereof.
 
SECTION 6.  GOVERNING LAW.  THIS FIRST AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
[SIGNATURES FOLLOW]
 
 
-4-

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed and delivered as of the day and year first above written.
 



 
SELLER:
     
ANTHRACITE CAPITAL BOFA FUNDING LLC,
a Delaware limited liability company
     
By:
Anthracite Capital, Inc., a Maryland corporation, its sole member
     
By:
/s/ Richard Shea
     
Name: Richard Shea
Title:    President & CEO

 
 
 
 
First Amendment to Repurchase Agreement

--------------------------------------------------------------------------------

 
 
 



 
BUYERS:
     
BANK OF AMERICA, N.A.
     
By:
/s/ Peter Cookson
     
Name: Peter Cookson
Title: Managing Director
     




 
BANC OF AMERICA MORTGAGE CAPITAL CORPORATION
     
By:
/s/ Peter Cookson
     
Name: Peter Cookson
Title: Managing Director




 
BUYER AGENT:
     
BANK OF AMERICA, N.A.
     
By:
/s/ Peter Cookson
     
Name: Peter Cookson
Title: Managing Director

 
 
 
 
 
 First Amendment to Repurchase Agreement

--------------------------------------------------------------------------------

 